Citation Nr: 0819526	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial increased evaluation for tinea 
pedis and tinea corporis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to April 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in July 2006.

The Board notes that the issue of service connection for 
pseudofolliculitis barbae was also remanded by the Board in 
July 2006.  However, a subsequent rating decision in December 
2007 granted service connection for pseudofolliculitis 
barbae.  Thus, as this was a full grant of the benefit sought 
on appeal, this issue is no longer in appellate status. 


FINDING OF FACT

The veteran's service-connected tinea pedis and corporis is 
manifested by a disability picture which more nearly 
approximates constant  itching, but without systemic or 
nervous manifestations, nor is it exceptionally repugnant; 
and the disorder does not comprise more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or evidence that the disorder requires constant or 
near-constant use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 
percent, but no higher, for the veteran's service-connected 
tinea pedis and corporis have been met, effective August 21, 
1985.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7, 4.118, Diagnostic Code 7813 (prior to 
August 30, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2004 and March 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2007 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 3, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, service connection for 
tinea pedis and corporis was granted in August 2002.  The RO 
provided VCAA notices to the veteran in February 2004 and 
March 2007. Although the VCAA notices were provided after the 
initial decision granting service connection, the deficiency 
in the timing of these notices was remedied by readjudication 
of the issue on appeal in subsequent supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).
 
Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim on appeal.  Further, the March 2007 VCAA letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 1985, 
July 2001 and March 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected tinea pedis and tinea 
corporis warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected tinea pedis and tinea 
corporis is currently rated by analogy as 10 percent 
disabling by the RO under Diagnostic Code 7813.  During the 
pendency of this appeal, the regulations for evaluation of 
skin disabilities under 38 C.F.R. § 4.118 were amended 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. pt. 4).  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as the new regulations have a specified effective 
date without provision for retroactive application, the 
regulations may not be applied prior to the effective date.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

The Board notes that the RO addressed the amendments in its 
June 2003 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the old criteria, codes 7807 through 7819 are rated 
under Diagnostic Code 7806 for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under code 7806, a 30 percent 
rating is warranted when the skin disability has constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent evaluation is required 
when the skin disability has ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (prior to August 30, 2002).

Under the revised criteria, disabilities under Diagnostic 
Code 7813 should be rated under Diagnostic Codes 7800 through 
7806 depending upon the predominant disability.  Since there 
is no evidence in the instant case of disfigurement of the 
head, face or neck or of scars resulting from the service-
connected disability to warrant evaluation under Diagnostic 
Codes 7800-7805, the Board finds that Diagnostic Code 7806 
should be applied.  Under Diagnostic Code 7806 for dermatitis 
or eczema, a 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A maximum rating of 60 percent is 
warranted when the skin disability covers an area of more 
than 40 percent of the entire body or when more than 40 
percent of exposed areas is affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2005).

The Board notes that the veteran filed his current claim for 
service connection in July 2000.  In August 2002, the RO 
granted service connection for tinea pedis and tinea corporis 
and found that there was clear and unmistakable error in a 
November 1985 rating decision that denied service connection 
for tinea pedis and tinea corporis.  In turn, the RO assigned 
an effective date of August 21, 1985.  Thus, the Board must 
determine whether a higher rating is warranted throughout 
this entire period.  See Fenderson.  

The veteran was afforded a VA examination in September 1985.  
The veteran complained that the rash involved his arms, 
groin, feet and face.  The rash tended to come and go and 
itched quite severely.  In the past, he had been treated by 
Mycolog and Monistat-Derm, which helped for a time, but do 
not clear up the rash completely.  The examiner noted that 
the veteran had recently been diagnosed with tinea pedis 
corporis.  On physical examination, the examiner noted that 
there were some scars and a few scaley hypopigmented lesion 
in the left groin, along the arms, in the perianal area, and 
some on the feet.  The impression was tinea pedis and 
corporis.  

VA treatment records have also been reviewed.  An August 1989 
record showed that the veteran had a recurrent rash on arms 
and legs.  A follow up September 1995 treatment records 
showed that the veteran was seen for a body rash.  A May 2001 
VA treatment record showed that he veteran had jock itch and 
hydrosis dermatitis of the feet.  A dermatology consult was 
recommended.  The veteran was using lotrimin cream.  A June 
2001 treatment record stated that the veteran's fungus seemed 
out of control.  The examiner noted that the veteran was on 
itraconazole from the outside.  He was also on clotrimazole 
cream. 

Private treatment records from March 2001 to June 2001 showed 
that the veteran had a rash on the groin, arms and feet.  It 
appears that the veteran was prescribed Lamisil for the rash.  

The veteran was afforded another VA examination in July 2001.  
The veteran reported having a rash on his feet, groin area in 
the intertriginous area and on the intertriginous area of his 
elbow.  The veteran reported that it was a constant problem 
for him.  He was currently taking fluconazole and 
clotrimazole cream, which was helping to some degree, but he 
continued to have troubles with flaking and blistering 
especially in humid areas.  The examiner noted that it 
sounded like the veteran had a culture done and it was felt 
to be a fungal infection.  On physical examination, the 
veteran had flaking dry skin on his feet consistent with 
tinea.  He also had some flaking dry skin on his groin area, 
but none was seen on his elbows.  Again, the assessment was 
tinea pedis and tinea corporis.  

A follow up July 2001 VA treatment record showed that the 
rash to the groin was resolving.  A January 2003 VA treatment 
record showed that the veteran reported to the dermatology 
clinic for chronic skin conditions, which included xerosis, 
bilateral functional callouses on both feet, lichen simplex 
chronicus of the inner aspect of the left ankle and 
seborrheic dermatitis of the scalp, face and torso.  Current 
skin protocol was Cetaphil bath bar daily bathing in tepid 
water followed by generous application of Absorbase emollient 
cream three to four times per week and urea cream 40% to the 
callus areas on the feet and Cordran tape to the inner aspect 
of the left inner ankle as well as Nizoral shampoo 2% to the 
scalp, face and body three times a week.  Physical 
examination showed marked overall improvement with 
significant less dryness overall.  The patch of lichen 
simplex chronicus on the inner aspect of the left ankle was 
all but gone with minimal amount of residual dryness.  The 
calluses on the great toes was also markedly improved with 
minimal residual thickness.  The treatment record noted that 
the veteran's skin problems were chronic in nature and the 
best hope was stabilization, not cure.  A follow up May 2003 
VA treatment record showed that the veteran's skin condition 
had improved dramatically.  While he still had minimal amount 
of scale on the lower legs and feet, his LSC lesion had 
healed completely and his callouses had lessoned by 
approximately 75%.  

In July 2003, the veteran underwent an Agent Orange registry 
examination.  The veteran reported that he had a chronic 
rash, especially on his scalp.  He got blotches, which were 
worse when it was hot.  He also had chronic tinea pedis.  On 
examination, the veteran had a xerotic rash around his ankles 
that was dry skin, which was slightly darker than his normal 
skin.  On his scalp, he had several atypical lesions and 
discoloration right on the crown.  It was a lighter 
hypopigmented-type lesion.  The assessment was xerosis lichen 
simplex chronicus and seborrheic dermatitis of the scalp, 
face and torso.  

A June 2004 VA treatment record showed that the veteran had 
hydrosis dermatitis on the outside of his left ankle and 
cellulitis of the left abdominal wall.  

On remand, the veteran was afforded another VA examination in 
March 2007.  The claims file was reviewed.  The veteran noted 
a rash occurring all over his trunk and on his feet.  He also 
indicated that the hives he developed may be big or little 
and may last for months.  Current hives present for past 
three weeks to a month.  He noted some pain, but mostly 
irritated by itching.  He noted some periods he will be free 
from any rash.  The veteran provided the he may go a month 
without lesions.  In a years time, the veteran estimated that 
he had a rash for 8 to 9 months.  He noted flares on the feet 
in summer months with itching, bumps and purulent drainage.  
The veteran used various creams to include cortisone creams, 
Gold bond powder and Clobetasol ointment as needed.  He noted 
that he used cortisone cream on a regular basis when he had a 
rash, 8 to 9 months out of the year, 2 to 3 times daily. He 
averaged using this cream 1 to 2 months, until rash resolved.  
On physical examination, the veteran had a confluent papula 
rash on the trunk involving the inferior half of the back, 
extending around his sides and into the inguinal area.  The 
area was red, raised and blanched with palpation.  There was 
no ulceration, exfoliation or crusting.  The rash stopped at 
the groin area without involvement today.  The veteran's feet 
were clear today without active rash, cracking exfoliations 
or other signs of fungal infection.  The diagnosis was tinea 
pedis and corporis, no evidence at time of today's 
examination.  The examiner indicated that the current rash 
involved 15 percent of total body surface and was not tinea 
corporis.  The etiology was unclear, but the examiner noted 
that he again reviewed the veteran's service medical records 
and could find no entry that described a similar rash to the 
one seen on today's examination.  The examiner was unable to 
relate this rash to any current service related skin 
condition.    

The Board now turns to rating the severity of the veteran's 
service connected tinea pedis and tinea corporis under the 
old and new criteria.  Initially, the Board notes that 
medical evidence of record shows that the veteran appears to 
suffer from skin disabilities in addition to his service-
connected tinea pedis and corporis.  The Board recognizes 
that it is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 
136, 140 (1996).  Thus, with the exception of the rash on the 
trunk found at the March 2007 VA examination, which the 
examiner expressly noted was not related to service, the 
remaining observed skin symptoms will not be differentiated 
from the veteran's tinea pedis and corporis pathology for the 
purposes of this decision.

Based on the evidence of record, the Board finds that the 
demonstrated disability picture more nearly approximates the 
criteria for a 30 percent rating under the old criteria.  
Even though the most recent VA examination found no evidence 
of tinea pedis and corporis at that time, a longitudinal view 
of the evidence shows that this skin disability has been 
nearly constant.  The Board must recognize that skin 
disorders by there very nature are often subject to periods 
of flare-ups followed by periods of remission.  
Significantly, the veteran has credibly provided a history of 
severe itching during flare-ups of his rash, which he 
estimated occurred eight to nine months out of the year and 
required using cream two to three times daily.  The medical 
evidence appears to support the veteran's assertions in this 
regard.  Moreover, the VA examinations and treatment records 
support the veteran's contentions in that they show he has 
been consistently prescribed creams and ointments over the 
years to treat his skin disability.  Significantly, the 
January 2003 VA treatment record showed that the veteran's 
skin problems were chronic.  In light of the veteran's 
medical history as well as the treatment records and VA 
examinations showing the need for consistent treatment of his 
skin problems, when resolving all benefit of the doubt in 
favor of the veteran and in consideration of 38 C.F.R. § 4.7, 
the Board finds that a 30 percent rating for tinea pedis and 
tinea corporis is warranted.  See 38 U.S.C.A. § 5107(b).  As 
the veteran's symptoms have been consistent throughout the 
appeal period, the effective date of the 30 percent 
disability rating for tinea pedis and corporis should be 
August 21, 1985.  See Fenderson.  

Nevertheless, the Board finds that a rating in excess of 30 
percent is not warranted. Under the old criteria, there has 
been no objective medical finding that the veteran's service-
connected skin disability has ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or is exceptionally repugnant to warrant a 
maximum 50 percent rating.  None of these symptoms were found 
at any of the VA examinations or in VA treatment records.
 
Under the new criteria, a maximum 60 percent disability 
rating is not warranted because there has been no objective 
medical findings that the veteran's tinea pedis and corporis 
affects more than 40 percent of the entire body or more than 
40 percent or more of the exposed areas affected.  Further, 
while the veteran has been prescribed various creams for 
treatment, there has been no objective medical finding that 
the veteran requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Significantly, the 
veteran himself indicated that he took medication for 
approximately a month or two until the rash resolved.  In 
other words, there is no need for the constant or near-
constant systemic therapy.  Further, as seen at the most 
recent VA examination, there are periods when the veteran 
does not suffer from any sort of rash associated with his 
tinea pedis and corporis, and, thus, requires treatment.  
Moreover, while treatment records showed significant periods 
of flare-ups, they do not show that the veteran required 
constant or near-constant systemic therapy.  In sum, the 
Board finds that the veteran's current level of disability is 
adequately contemplated in the current 30 percent disability 
rating. 

In conclusion, a 30 percent rating is warranted for the 
veteran's serviced-connected tinea pedis and corporis, 
effective August 21, 1985.  However, a preponderance of the 
evidence is against a rating in excess of 30 percent under 
any criteria.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

A 30 rating, but no higher, for tinea pedis and tinea 
corporis is warranted, effective August 21, 1985.  The appeal 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


